J-A07038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JAMIL BOYD                                 :
                                               :
                       Appellant               :       No. 557 EDA 2021

        Appeal from the Judgment of Sentence Entered February 9, 2021
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0007878-2018


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                 FILED AUGUST 5, 2022

        Appellant, Jamil Boyd, appeals from the judgment of sentence entered

in the Philadelphia County Court of Common Pleas, following his convictions

for persons not to possess firearms and carrying firearms without a license.1

For the following reasons, we vacate the judgment of sentence and remand

for further proceedings.

        In its opinion, the trial court set forth the relevant facts of this case as

follows:

           On the evening of August 17, 2018, [Appellant] was driving
           a vehicle on or about Germantown Avenue in the city and
           county of Philadelphia, Pennsylvania. Philadelphia Police
           Officers Thomas Lacorte and David Dohan stopped the
           vehicle for a traffic violation after witnessing [Appellant]
           proceed through a steady red light at the intersection of
           Germantown Avenue and Chelten Avenue. Officer Lacorte
____________________________________________


1   18 Pa.C.S.A. §§ 6105 and 6106, respectively.
J-A07038-22


       approached the driver’s side door of the vehicle and asked
       for [Appellant’s] license, insurance, and vehicle registration.
       [Appellant] stated he did not have any identification upon
       his person, nor did he have paperwork for the vehicle. When
       Officer Lacorte asked [Appellant] his name, he stated that
       his name was Saleem Boyd and gave an incorrect birthdate.
       Officers Lacorte and Dohan stepped back from the vehicle
       to the patrol vehicle and ran the name “Saleem Boyd”
       through both the Philadelphia Crime Information Center
       (PCIC) and the National Crime Information Center (NCIC)
       systems. Saleem Boyd was listed as an alias of Jamil Boyd.
       Upon running the name Jamil Boyd through both PCIC and
       NCIC, two warrants appeared: one from Delaware County
       and one from Montgomery County. Officers Dohan and
       Lacorte then returned to the driver side of the vehicle to
       inform [Appellant] he had two warrants and that he was
       under arrest.

       [Appellant] stepped out of the vehicle and Officer Lacorte
       started to place [Appellant’s] left hand in handcuffs. Officer
       Dohan grabbed [Appellant’s] right hand. [Appellant] then
       pushed off the vehicle and started running southbound on
       Germantown Avenue. Officer Dohan held [Appellant’s] shirt
       tail as he ran. [Appellant] fell over the high curb as Officer
       Dohan pushed him from behind and [Appellant] hit the
       ground. Four of [Appellant’s] teeth were shattered as a
       result of the fall. Officer Dohan then jumped on top of
       [Appellant], followed by Officer Lacorte.          [Appellant]
       struggled, reached back, and grabbed Officer Lacorte’s
       weapon, which was holstered on Officer Lacorte’s left hip.
       [Appellant] started to remove the weapon from the holster
       while shouting “I’m not going back to jail, I’m not going back
       to jail. You’re gonna have to kill me. Just fuckin’ shoot me.
       Shoot me. Kill me.” Officer Lacorte shouted, “Dave, he has
       my gun, he has my gun.” The struggle lasted about two
       minutes, until Officer Dohan tased [Appellant] two times.
       The officers were then able to place [Appellant] in handcuffs
       while he was still yelling and screaming. Philadelphia Police
       Sergeant Ryan shackled [Appellant’s] legs. [Appellant] was
       then placed in a patrol wagon and transported.

       Officers Lacorte and Dohan then went back to [Appellant’s]
       vehicle. Upon opening the door, the officers smelled a
       strong odor of marijuana. On the passenger side of the

                                    -2-
J-A07038-22


       vehicle was a black briefcase. Underneath the briefcase, the
       officers found a silver and black Ruger 9-millimeter,
       semiautomatic handgun loaded with one live round in the
       chamber and thirteen live rounds in the magazine. The
       firearm was placed on a Philadelphia Police Department
       property receipt.

       Underneath the firearm, the officers found a clear Ziploc bag
       containing numerous alleged illegal narcotics, including pills,
       a green weed substance, and a white powder substance.
       The substances were field tested. Also, inside the Ziploc
       bag were numerous unused clear jars. Also, in the vehicle
       was a dog, which was transported to the Philadelphia Animal
       Care and Control Association.

                                *    *    *

       [Appellant] was arrested and charged with [various offenses
       related to his possession of contraband]. On November 22,
       2019, the motions court denied [Appellant’s] motion to
       suppress evidence. On December 2, 2019, [Appellant] filed
       a motion to reconsider the motion to suppress.          On
       December 5, 2019, the motions court denied [Appellant’s]
       motion to reconsider.

       On September 21, 2020, [Appellant’s] jury trial began.

                                *    *    *

       On September 24, 2020, the jury returned a verdict of guilty
       on the charge of [carrying a firearm without a license] and
       a not guilty verdict on the charge of disarming law
       enforcement officer. The jury was deadlocked on the
       charges resist arrest and manufacture, delivery, or
       possession with intent to manufacturer or deliver. The trial
       court declared a mistrial on these two charges and the
       Commonwealth later withdrew prosecution of these
       charges. The Commonwealth also withdrew prosecution of
       the carry firearms in public in Philadelphia charge. During
       a stipulated waiver trial for the [persons not to possess a
       firearm] charge, the trial court found [Appellant] guilty. A
       pre-sentence investigation report was ordered, and a
       sentencing hearing was scheduled….


                                    -3-
J-A07038-22


                                  *    *    *

         On February 9, 2021, [Appellant] was sentenced to eleven
         and a half (11½) to twenty-three (23) months’ county
         confinement followed by four (4) years’ reporting probation.

         On March 10, 2021, [Appellant] filed a notice of appeal to
         the Superior Court. On March 11,2021, the trial court filed
         the [Pa.R.A.P.] 1925(b) order directing [Appellant] to file a
         statement of errors complained of on appeal. On March 23,
         2021, [Appellant] filed a request for extension of time to file
         a statement of errors upon receipt of all notes of testimony.
         On March 29, 2021, the trial court denied [Appellant’s]
         request for extension of time as all notes of testimony were
         available as of March 19, 2021.          On April 1, 2021,
         [Appellant] filed a statement of errors complained of on
         appeal.

(Trial Court Opinion, filed May 25, 2021, at 2-4) (internal footnotes and some

capitalization omitted).

      Appellant now raises two issues for this Court’s review:

         Was the search of the automobile after [Appellant] was
         arrested and in police custody illegal, as there was neither
         probable cause to search nor a search warrant, as well as
         no valid exigency, and both Federal and Pennsylvania law
         do not permit a search of an arrestee’s car as an incident of
         that arrest?

         Did the trial court err when, in answering a question from
         the jury, the court refused to instruct the jury that
         [Appellant] had to be aware of the existence of the firearm
         in order to be found guilty of possessing it, leaving the jury
         with an incorrect understanding of the law?

(Appellant’s Brief at 5).

      In his first issue, Appellant argues that police officers do not have free

rein to search an arrestee’s vehicle absent a warrant. Appellant asserts that

our Supreme Court’s recent decision in Commonwealth v. Alexander, ___

                                      -4-
J-A07038-22


Pa. ___, 243 A.3d 177 (2020), held that the Pennsylvania Constitution

mandates a showing of both probable cause and exigent circumstances to

justify a warrantless search of an automobile. Applying Alexander to the

facts of the instant case, Appellant contends that “there was no probable cause

to search the car, and there was neither a warrant nor exigent circumstances

justifying the absence of a warrant.” (Appellant’s Brief at 17). Under these

circumstances, Appellant concludes that police conducted an illegal search of

the vehicle, and the court should have granted his suppression motion. We

agree that some relief is required in light of the suppression court’s failure to

recognize the applicability of Alexander.

      The following principles govern our review of an order denying a motion

to suppress:

         An appellate court’s standard of review in addressing a
         challenge to the denial of a suppression motion is limited to
         determining whether the suppression court’s factual
         findings are supported by the record and whether the legal
         conclusions drawn from those facts are correct. Because
         the Commonwealth prevailed before the suppression court,
         we may consider only the evidence of the Commonwealth
         and so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the suppression court’s factual findings are
         supported by the record, the appellate court is bound by
         [those] findings and may reverse only if the court’s legal
         conclusions are erroneous.       Where the appeal of the
         determination of the suppression court turns on allegations
         of legal error, the suppression court’s legal conclusions are
         not binding on an appellate court, whose duty it is to
         determine if the suppression court properly applied the law
         to the facts. Thus, the conclusions of law of the courts below
         are subject to plenary review.


                                      -5-
J-A07038-22


Commonwealth v. Ford, 175 A.3d 985 (Pa.Super. 2017), appeal denied,

647 Pa. 522, 190 A.3d 580 (2018) (quoting Commonwealth v. Jones, 121

A.3d 524, 526-27 (Pa.Super. 2015)).

      “At a suppression hearing, ‘the Commonwealth has the burden of

establishing by a preponderance of the evidence that the evidence was

properly obtained.’”   Commonwealth v. Heidelberg, 267 A.3d 492, 499

(Pa.Super. 2021) (en banc) (quoting Commonwealth v. Galendez, 27 A.3d

1042, 1046 (Pa. Super 2011) (en banc)). “It is within the suppression court’s

sole province as factfinder to pass on the credibility of witnesses and the

weight to be given to their testimony. The suppression court is free to believe

all, some or none of the evidence presented at the suppression hearing.”

Commonwealth v. Elmobdy, 823 A.2d 180, 183 (Pa.Super. 2003), appeal

denied, 577 Pa. 701, 847 A.2d 58 (2004) (internal citations omitted).

      “Both the Fourth Amendment of the United States Constitution and

Article I, Section 8 of the Pennsylvania Constitution guarantee individuals

freedom from unreasonable searches and seizures.” Heidelberg, supra at

502 (quoting Commonwealth v. Newsome, 170 A.3d 1151, 1154

(Pa.Super. 2017)). “As a general rule, ‘a warrant stating probable cause is

required before a police officer may search for or seize evidence.’”       Id.

(quoting Commonwealth v. Anderson, 40 A.3d 1245, 1248 (Pa.Super.

2012)). Regarding automobiles, “Article I, Section 8 affords greater protection

to our citizens than the Fourth Amendment, and … the Pennsylvania


                                     -6-
J-A07038-22


Constitution requires both a showing of probable cause and exigent

circumstances to justify a warrantless search of an automobile.” Alexander,

supra at ___, 243 A.3d at 181.

      Additionally, we emphasize: “The general rule in Pennsylvania is that

appellate courts apply the law in effect at the time of appellate review.”

Passarello v. Grumbine, 624 Pa. 564, 601, 87 A.3d 285, 307 (2014). “This

means that we adhere to the principle that, a party whose case is pending on

direct appeal is entitled to the benefit of changes in law which occur before

the judgment becomes final.” Commonwealth v. Chesney, 196 A.3d 253,

257 (Pa.Super. 2018) (quoting Blackwell v. Com., State Ethics Com’n, 527

Pa. 172, 182, 589 A.2d 1094, 1099 (1991)).

      Instantly, the court provided reasons in support of its decision to deny

Appellant’s suppression motion.       In its opinion, the suppression court

reasoned that “[w]hile the Pennsylvania Supreme Court overruled its decision

in Commonwealth v. Gary, [625 Pa. 183, 91 A.3d 102 (2014)] in its decision

in [Alexander, supra], this incident occurred in 2018. Thus, the applicable

standard under Gary was that an automobile search did not require any

exigency beyond the inherent mobility of the motor vehicle.” (Suppression

Court Opinion, filed July 16, 2021, at 6) (internal footnote omitted). The court

concluded that “probable cause to search the vehicle arose prior to the officer’s

returning to the vehicle,” and police conducted a proper warrantless search.

(Id. at 7).


                                      -7-
J-A07038-22


       Although the court recognized the existence of our Supreme Court’s

decision in Alexander, supra, it failed to apply the holding from that case to

the underlying facts. Because Appellant was entitled to the benefit of this

change in the law, which occurred before his judgment of sentence became

final, the court committed legal error by basing its decision on the pre-

Alexander standard.         See Chesney, supra; Ford, supra.      Complicating

matters further, the court’s decision to ignore the mandates of Alexander

resulted in a record that does not include findings of fact and conclusions of

law regarding the potential applicability of an exception to the warrant

requirement.

       Accordingly, we vacate Appellant’s judgment of sentence and remand

for a new suppression hearing. At that time, the court can receive evidence

to determine whether any exceptions to the warrant requirement were

present. If the court decides to deny Appellant’s suppression motion, no new

trial will be necessary, and the court may reimpose Appellant’s judgment of

sentence. If the court decides to grant Appellant’s suppression motion, it shall

also grant him a new trial.2

       Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction relinquished.


____________________________________________


2 Due to our resolution of Appellant’s first issue, we need not address the
second issue raised on appeal. Nevertheless, Appellant may re-raise this issue
in a subsequent appeal in the event that the court reinstates the judgment of
sentence.

                                           -8-
J-A07038-22


        Judge McLaughlin joins.

        Judge Dubow did not participate in the consideration or decision of this

case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2022




                                      -9-